DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1, filed December 27, 2021, with respect to the 35 USC 102 rejections as applied to claims 1-2, and 4 have been considered but are moot because of the new grounds of rejection.  Since a new grounds of rejection is necessitated by Applicant’s amendments, the instant office action has been made final. 
Applicant’s arguments, see pages 1-2, filed December 27, 2021, with respect to the 35 USC 103 rejection as applied to claim 3 has been considered but is moot because of the new grounds of rejection.  Since a new grounds of rejection is necessitated by Applicant’s amendments, the instant office action has been made final. 

Response to Amendment
This office action is in response to the amendments and / or remarks filed on December 27, 2021. Claim 4 has been cancelled. Claims 1-3 are pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150270728 A1), in view of Williams et al. (US 20140274204 A1).
	Regarding Claim 1, Williams teaches a personal case (21)
 A flexible sheet (wherein the flexibility of the exterior of the case (21) can be observed in Figure 3 when the zipper (28) is opened) attached to the shell section (21) across the elongate hole (40), the flexible sheet including an elongate slit (40). (Figs. 1-3; [0030], [0036])
 A closure (28) for the elongate slit (40); a pocket (22) fixed within the shell section (21) accessible through the elongate slit (28). (Figs. 1-3; [0030], [0036])
 A charging cable (25) including a charging port (29) and a plug (43) in the pocket (22). (Figs. 1-3; [0030], [0036])
A power bank (23) electrically engageable (25) with the plug (43) of the charging cable (25) and placeable in the pocket (22) through the elongate slit (28) of the shell section (21). (Figs. 1-4; [0030], [0036])
	Williams does not teach a stiff shell section or the charging port being affixed to the stiff shell section and accessible outwardly of the case.
	Williams et al. further teaches a case (28’) with a stiff shell section ((32), wherein the exterior shell section could be comprised of wood, composite materials, and hard or soft plastics), wherein a charging port (41’) is affixed to the stiff shell section (32) and accessible outwardly of the case (As Seen in Figure 4). (Fig. 4; [0176], [0177])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take case as taught by Williams., and provide for it to comprise a stiff shell section with an exterior accessibly charging port as taught by Williams et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated provide for a personal charging case with a stiff 

	Regarding Claim 2, Williams further teaches a personal case (21) wherein the closure (40) includes a zipper (28) spanning the elongate slit (40). (Figs. 3; [0036])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150270728 A1), in view of Williams et al. (US 20140274204 A1), and further in view of Brown (US 20100231161 A1).
	Regarding Claim 3, Williams, modified above, teaches all of the elements of the invention described in claim 1 above except; the closure including a magnetic coupling across the elongate slit.
	Brown further teaches a personal case (200) wherein the closure (204) includes a magnetic coupling (wherein Brown teaches the closure may be magnetic) across the elongate slit (ES in Modified Figure 2 below). (Fig. 2, [0038])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the personal case as taught by Williams, modified above, and provide for the closure mechanism to be a magnetic coupling as taught by Brown. Whereas using a simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the zipper as taught by Williams for the magnetic coupling as taught by Brown, in order to facilitate easier access to the battery for the user when opening the elongated slit. 

[AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    29
    36
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    708
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    36
    163
    media_image3.png
    Greyscale



Conclusion
The applicant's amendment necessitated the new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733